Affirmed as Modified and Opinion Filed October 21, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00874-CR

                          DAMON JAMES WILSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-30651-U

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Evans
                              Opinion by Chief Justice Wright

       Damon James Wilson appeals from his conviction for assault involving family violence,

with a prior assault-family violence conviction. See TEX. PENAL CODE ANN. § 22.01(a)(1) (West

2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 & Supp. 2014). The trial court

assessed punishment, enhanced by one prior felony conviction, at eighteen years’ imprisonment

and a $2,000 fine. In a single issue, appellant contends the trial court’s judgment should be

modified to reflect the correct statute for the charged offense. The State agrees the judgment

should be modified as appellant requests. We modify the trial court’s judgment and affirm as

modified.
        The trial court’s judgment incorrectly identifies the statute for the offense as “22.02 Penal

Code.” Appellant was convicted of assault involving family violence, with a prior conviction for

assault-family violence under section 22.01 of the Texas Penal Code. See TEX. PENAL CODE

ANN. § 22.01(a)(1), (b)(2) (West 2011). Thus, the judgment is incorrect. We sustain appellant’s

sole issue.

        We further note the judgment incorrectly shows the plea to the first enhancement

paragraph and the finding on the first enhancement paragraph as “N/A.” The record shows

appellant pleaded true to the enhancement paragraph and the trial court found the enhancement

paragraph true.

        We modify the judgment to show (1) the statute for the offense is “22.01(a)(1) Penal

Code,” (2) the plea to the first enhancement paragraph is “true,” and (3) the findings on the first

enhancement paragraph is “true.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas

1991, pet. ref’d).

        As modified, we affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
130874F.U05
 
                                                        /Carolyn Wright/
                                                        CAROLYN WRIGHT
                                                        CHIEF JUSTICE




                                                 ‐2‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


DAMON JAMES WILSON, Appellant                        Appeal from the 291st Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00874-CR        V.                         F13-30651-U).
                                                     Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                         Justices Myers and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Statute for Offense” is modified to show “22.01(a)(1) Penal Code.”

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered October 21, 2014



 
 
 

 


                                              ‐3‐